Citation Nr: 0907847	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-39 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for prostate cancer 
with incontinence and erectile dysfunction, to include as due 
to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Augusta, 
Maine, which denied the claims.  

The RO in Detroit, Michigan, currently has jurisdiction over 
the Veteran's VA claims folder.

The adjudication of this case was affected by VA 
administrative action.  Specifically, on September 21, 2006, 
the Secretary of VA imposed a stay at the Board on the 
adjudication of claims affected by the United States Court of 
Appeals for Veterans Claims (Court) decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In May 2008, the Federal Circuit reversed the 
Court, upholding the Board's decision.  Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).  The appellant in Haas filed a 
petition for a writ of certiorari to the Supreme Court, which 
was denied on January 21, 2009.  See Haas v. Peake, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  As a result, the 
stay was lifted, and the Board will proceed with adjudication 
of this case.

The record reflects the Veteran also perfected an appeal on 
the denial of service connection for hearing loss and 
tinnitus.  However, service connection was established for 
those disabilities by an August 2006 rating decision.  In 
view of the foregoing, these issues have been resolved and 
are not on appeal before the Board.  See generally Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The record further reflects the Veteran initially requested a 
hearing before the Board in Washington, DC, as part of his 
appeal.  However, he withdrew this hearing request in March 
2007.  See 38 C.F.R. § 20.702(e).

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that additional development 
is required with respect to the claim of service connection 
for a lung disorder.  Accordingly, this issue will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  The Veteran's service treatment records do not reflect 
that he was treated for or diagnosed with either a chronic 
skin disorder or prostate cancer while on active duty; he was 
not treated for either condition within the first post-
service year; nor is there competent medical evidence linking 
the etiology of the current disabilities to active service.

3.  Although the Veteran served aboard a United States ship 
that traveled in waters off the shore of Vietnam during the 
Vietnam era, the record does not reflect he had actual 
service or visitation in the Republic of Vietnam during the 
Vietnam War era, nor does the evidence otherwise show his 
exposure to Agent Orange or other herbicide during his period 
of service.

4.  The competent medical evidence does not reflect that the 
Veteran has been diagnosed with chloracne or other acneform 
diseases consistent with chloracne.




CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).

2.  Prostate cancer was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice by letters dated in April and 
July 2004, both of which were clearly prior to the March 2005 
rating decision that is the subject of this appeal.  He was 
also sent additional notification by a letter dated in March 
2006.  Taken together, these letters informed the Veteran of 
what was necessary to substantiate his claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Further, the March 2006 letter 
included information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case relative to the issues decided herein.  
All relevant records are in the claims folder, to include 
service records, post-service medical records, and records 
from the Social Security Administration.  The Veteran has had 
the opportunity to present evidence and argument in support 
of this claims, and nothing reflects he has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  As detailed in the Introduction, he withdrew 
his request for a Board hearing in conjunction with this 
appeal.  Although no VA medical examination was accorded 
regarding either his skin or prostate cancer claims, for the 
reasons expressed below the Board finds that no such 
development is warranted in this case.  Consequently, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Initially, the Board observes that the Veteran's service 
treatment records do not reflect that he was treated for or 
diagnosed with either a chronic skin disorder or prostate 
cancer while on active duty.  For example, his skin, as well 
as his anus and rectum, were consistently evaluated as normal 
on service examinations conducted in October 1963, February 
1965, and February 1967.  Further, the Veteran did not 
indicate any such disabilities on Reports of Medical History.  
Moreover, the post-service medical records contain no 
findings indicative of treatment for the claimed conditions 
until years after his separation from service, and there is 
no competent medical evidence which links the etiology of 
either disability to service.

The Veteran essentially contends that he has a skin disorder 
and prostate cancer due to herbicide exposure that occurred 
while on active duty in the Republic of Vietnam.

Under the law, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 57586-57589 (1996); 68 Fed. Reg. 27,630-27,641 
(2003).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam. Service 
on a deep water naval vessel in waters off the shore of the 
Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  Similarly, in another precedent opinion, the VA 
General Counsel concluded that the term "service in Vietnam" 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.  
Moreover, the Federal Circuit upheld VA's interpretation in 
these opinions by its holding in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).

The evidence of record shows that the Veteran served in the 
United States Navy during the Vietnam era.  His service 
personnel records indicate that he served aboard the USS 
Henry W. Tucker.  Information regarding the history of this 
ship, to include a November 2004 response from the United 
States Navy, indicates that this ship traveled in the 
contiguous waters off the shores of Vietnam while the Veteran 
served upon it, and that it provided gunfire support to 
military forces in South Vietnam.  In addition, the Veteran's 
DD Form 214 reflects that he was awarded the Vietnam Service 
Medal and the Vietnam Campaign Medal. 

Despite the foregoing, the record does not establish that the 
Veteran was ever stationed in or visited Vietnam proper.  The 
Veteran maintains that he did participate in operations in 
Vietnam as part of his duties aboard ship, to include going 
in-land to obtain mail.  However, this assertion is not 
supported by his service personnel records, nor the 
information obtained through official channels regarding the 
history of the USS Henry W. Tucker.  The Board acknowledges 
that the Veteran's representative asserted in a February 2009 
statement that no attempt was made to obtain the deck logs 
for the USS Henry W. Tucker to support the Veteran's 
assertions.  The Board concludes that no such development is 
required as the information obtained from official sources, 
including the Navy itself, does not support this assertion.  
Moreover, the Veteran has provided no specific dates and/or 
locations in which his purported in-country visits occurred 
that would make such a search viable.

In view of the foregoing, the Board concludes that the 
Veteran did not have actual service or visitation in the 
Republic of Vietnam during the Vietnam War era, nor does the 
evidence otherwise show his exposure to Agent Orange or other 
herbicide during his period of service.  Consequently, the 
presumptive provisions of 38 C.F.R. §§ 3.307(a)(6)(iii) and 
3.309(e) are not applicable to this case.  See VAOPGCPREC 27-
97, supra.  

In summary, there are no in-service findings of either a 
chronic skin disorder or prostate cancer; the record does not 
reflect the Veteran was exposed to herbicides while on active 
duty; and there is no competent medical evidence linking the 
etiology of either of these claimed disabilities to service.  
Moreover, the Board concludes that no development on this 
matter is warranted in this case.  In the absence of evidence 
of in-service incurrence or aggravation of the claimed 
disabilities, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
Simply put, there is no relevant complaint or clinical 
finding for a clinician to link the claimed disabilities to 
the Veteran's 


military service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  Therefore, the Board 
concludes that the preponderance of the evidence is against 
these claims.

The Board further observes that even if the Veteran were 
presumed to have been exposed to herbicides while on active 
duty, his skin disorder claim would still be denied.  
Although the competent medical evidence confirms he has been 
diagnosed with prostate cancer, the record does not reflect 
he has been diagnosed with chloracne or other acneform 
diseases consistent with chloracne.  In other words, he has 
not been diagnosed with a skin disorder that is presumptively 
associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  Granted, the Veteran is competent, as a lay 
person, to describe his visible skin symptomatology.  
However, he is not competent to provide a medical diagnosis 
as to such a disorder.  As already stated, the Secretary of 
VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  

For these reasons, the Board has concluded that the 
preponderance of the evidence is against the Veteran's claims 
of service connection for a skin disorder and prostate 
cancer, to include as due to herbicide exposure.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefits sought on appeal with respect to these claims 
must be denied.




ORDER

Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure, is denied.

Entitlement to service connection for prostate cancer with 
incontinence and erectile dysfunction, to include as due to 
herbicide exposure, is denied.


REMAND

In regard to the Veteran's lung disorder claim, the Board 
observes that, as with the other claims discussed above, his 
service treatment records contain no findings indicative of 
such a chronic disability while on active duty, the record 
indicates he was first treated for such a condition years 
after service, and no competent medical evidence is of record 
which links the etiology to service.  The post-service 
medical records do include findings of bronchitis, upper 
respiratory infection, bronchopneumonia, and chronic 
obstructive pulmonary disease (COPD).  However, as with the 
skin disorder claim, there is no competent medical diagnosis 
of a chronic lung disorder that is presumptively associated 
with herbicide exposure under 38 C.F.R. § 3.309(a). 

Despite the foregoing, the Board observes that the Veteran 
has contended, to include in a January 2006 statement, that 
his lung disorder may also be due to asbestos exposure that 
occurred while aboard ship.

For claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases. This circular, DVB Circular 21-88-
8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), 
provides guidelines for considering compensation claims based 
on exposure to asbestos. The information and instructions 
from the DVB Circular were included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 
21, 1992).  Subsequently, the M2-1 provisions regarding 
asbestos exposure were amended. The new M21-1 guidelines were 
set forth at M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The 
guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that VA is to develop any 
evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
4-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  Thus, VA must 
analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993).  As noted, the latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  M21-1, 
Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers. 
Noted is that the latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part VI, para. 7.21(d) provides that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.

In this case, the record does not reflect that the RO has 
complied with M21-1 procedures.  For example, the Veteran has 
not been sent the appropriate letter regarding alleged 
asbestos exposure.  In the event that it is determined that 
the Veteran has a documented history of probable asbestos 
exposure during service, he should be afforded a VA 
examination.  The examiner should opine if the Veteran 
currently has a respiratory disability which is attributable 
to service to include probable asbestos exposure during 
service.

Since an examination may be necessary in the instant case, 
the Veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a letter in 
compliance with DVB Circular and M21-1, 
Part VI regarding alleged asbestos 
exposure.

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for lung problems 
since November 2005.  After securing any 
necessary release, obtain those records 
not on file.

3.  After completing any additional 
development deemed necessary, a specific 
determination should be made as to 
whether the Veteran has a documented 
history of probable asbestos exposure 
while on active duty.  This determination 
must be documented in the claims folder.

4.  If it is determined that the Veteran 
had probable in-service asbestos 
exposure, he should be scheduled for an 
examination to determine the current 
nature and etiology of his purported lung 
disorder.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  Any indicated 
tests, including X-rays if indicated, 
should be accomplished.  A rationale for 
any opinion expressed should be provided.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran currently has a chronic 
respiratory disability that is 
attributable to service to include 
probable asbestos exposure during 
service.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

5.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, if an examination is 
conducted review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a supplemental statement of the case 
(SSOC) which addresses all of the evidence obtained after the 
issuance of the last SSOC in August 2006, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


